DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite “Cartesian coordinate values of X, Y and Z of a pressure side as set forth in Table I”, “Cartesian coordinate values of X. Y. and Z of a suction side as set forth in Table I” and “Cartesian coordinate values of X, Y, and Z of a pressure side as set forth in Table I: a suction side portion of the nominal airfoil profile substantially in accordance with Cartesian coordinate values of X. Y. and Z of the suction side as set forth in Table I”, respectively. The aforementioned limitations are indefinite without an origin upon which to reference the Cartesian coordinate system. Since the origin of the Cartesian coordinate values is not positively recited in the claims, it is unclear what these limitations would encompass. For example, if an airfoil was 
The term "substantially" in claims 1, 7, and 13 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what degree the airfoil profile shapes are in accordance with the coordinate values of Tables I, since no tolerances are listed within the specification.
Regarding Claim 17, the claim verbiage “the height of the suction side portion and the height of the pressure side portion are substantially the same” is indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what degree of tolerance is acceptable to consider the two aforementioned heights to be “substantially” the same. 
Claims 2-6, 8-12, 14-16 and 18-20 are rejected as being dependent on rejected claim(s).
 Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walunj et al. (US 20200165918), Pierre et al. (US 20200157956), Meyers et al. (US 20200131912), Anandarajah et al. (US 20200102833), Brozyna et al. (US 20180328196), Bielek et al. (US 20180320538), Ristau et al. (US 20180320537), .

Allowable Subject Matter
Claims 1, 7, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6, 8-12, and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter with regard to claims 1, 7, and 13 of the present application:  
None of the prior art of record discloses or suggests an airfoil profile (i.e. pressure side portion and suction side portion) substantially in accordance with Cartesian coordinate values of X, Y, and Z as set forth in table I. Such a profile results in aerodynamic efficiency, normalized aerodynamic and mechanical nozzle or airfoil loadings, improves overall gas turbine efficiency by providing a desired turbine efficiency lapse rate, and meets aerodynamic, mechanical, and heat transfer requirements in an efficient and cost- effective manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745